DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 November 2021, with respect to the objections and rejections of the claims have been fully considered and are persuasive except for the rejection of claim 9 under 35 USC 112b. All overcome claim objections and rejections have been withdrawn and the remaining claim 9 rejection under 35 USC 112b is being addressed below. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yuichi Watanabe (Reg. #64,326) on 23 December 2021.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 9 line 2, “the impeller” has been changed to -- an impeller --.

The above changes to the claims have been made to correct a lack of antecedent basis issue and place the application in conditions for allowance.

Allowable Subject Matter
Claims 1, 3-4 and 6-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745